Citation Nr: 1000841	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-33 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, including genu recurvatum.

2.  Entitlement to service connection for numbness of the 
hands and fingers.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 
1969, and from July 1971 to June 1975.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from February 2004, May 2005, and July 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The Board remanded these claims in March 2008 so that 
additional development of the evidence could be conducted.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the appellant's claimed bilateral knee disorder 
was demonstrated during active duty; degenerative joint 
disease of the knees was not manifested to a compensable 
degree in the first year following the Veteran's separation 
from active duty service; symptoms of bilateral knee problems 
were not continuous after service separation; and a bilateral 
knee disability is not shown by competent evidence to have 
been related to his service-connected disabilities.

2.  The preponderance of the evidence of record is against 
finding that the appellant's claimed numbness of the hands 
and fingers is either related to service or to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder, to include genu recurvatum, 
was not incurred or aggravated during active duty service, 
may not be presumed to have been so incurred, and was not 
caused or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  Numbness of the hands and fingers was not incurred or 
aggravated during active duty service, and was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  


In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate his 
claims, including that which he was to provide and that which 
VA would provide, in a September 2003 letter mailed to the 
appellant before the initial February 2004 rating decision 
pertaining to entitlement to service connection for a left 
knee disorder.  The Board notes that a bilateral knee claim 
was also perfected for appeal, stemming from a July 2006 
rating decision.  An August 2004 letter provided sufficient 
VCAA notice as to the claim for service connection concerning 
numbness of the hands and fingers.  This also was mailed to 
the Veteran before the claim was adjudicated by the RO in May 
2005.  As to the claim concerning entitlement to service 
connection for a bilateral knee genu recurvatum, VCAA notice 
was provided the Veteran in an April 2006 letter, which 
predated the rating decision which addressed this matter in 
July 2006.  Therefore, the timing requirement of the 
respective notices as set forth in Pelegrini has been met in 
this case.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.

The Board parenthetically observes that in the event VA had 
failed to follow that sequence as it pertains to the instant 
claims, any defect with respect to the timing of the VCAA 
notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Concerning the content of the notice, the appellant has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the above-cited notice letters 
in which the RO informed the appellant that, to establish 
service connection for a disability, the evidence must show 
three things:  (1) an injury in military service or a disease 
that began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first thing that must be shown, 
the RO stated that VA would obtain the appellant's service 
treatment records and other military records if needed.  
Concerning the second thing that must be shown, the RO 
informed the appellant that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the appellant told VA about in 
this regard.  Finally, the RO told the appellant that the 
third thing is usually shown by medical records or opinions 
and that the appellant could submit this medical evidence 
himself of VA would request it if the appellant told VA about 
it.  

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been met 
in this case.  This notice was provided the appellant as part 
of each of the three letters.  

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant in the VCAA letters referenced 
above that VA would obtain his service treatment records and 
other military records if needed; that VA would assist him in 
getting any records, including medical records, employment 
records, or records from other Federal agencies, which the 
appellant told VA about; and that it would provide him with a 
medical examination or get a medical opinion if VA decided 
that it was necessary to make a decision on his claim.  The 
RO also, in September 2003, August 2004, and April 2006, 
informed the appellant that it would help him obtain private 
treatment records if he filled out the attached VA Form 21-
4142 (Authorization and Consent to Release Information) form 
that would authorize the RO to assist him in this regard.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  While all three VCAA letters discussed above did 
so inform the appellant, during the course of the appeal, 38 
C.F.R. § 3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the appellant was provided this 
requisite notice in April 2006.

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Available service treatment records, 
private medical records, and VA evaluation/examination 
reports are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claims.  
The appellant has not informed VA of any existing records 
which may be helpful in the adjudication of his claims.  VA 
is not on notice of any evidence needed to decide the claim 
which has not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

Factual Background

As noted, the appellant served on active duty from March 1966 
to June 1969, and from July 1971 to June 1975.  Review of his 
service treatment records on file shows that, pertinent to 
the appellant's instant claims, in the course of examinations 
conducted in March 1966 (enlistment), June 1969 (release to 
inactive duty), June 1971 (enlistment) and April 1975 
(medical board) clinical evaluation of the Veteran's knees 
was normal.  The Veteran is also not shown to have complained 
of, or to have been treated for either of his knees, during 
his two periods of active service.  Concerning his service 
connection claim for numbness of the hands and fingers, in 
January 1975 a nursing note record shows that the Veteran 
complained of mild tingling in his fingers and hands.  He 
also, in January 1975, complained of tingling under his chin 
and his mouth.  In February 1975, the Veteran did undergo a 
total thyroidectomy surgical procedure.

The report of an October 1975 VA special surgical examination 
includes a diagnosis of post operative thyroidectomy for 
carcinoma in January 1975 with no apparent residuals.  

Service connection for cancer of the thyroid was granted by 
the RO in November 1975.  

A December 1982 VA neurology consult note shows a provisional 
diagnosis of possible thoracic outlet syndrome of the left 
arm.  

A RO decision dated in December 2002 awarded service 
connection for Type II diabetes mellitus.  


The report of a January 2003 VA thyroid and parathyroid 
examination shows that the Veteran did have some numbness and 
tingling, but only if he laid on his arm.  He did not 
complain of any present neurological symptoms currently in 
his arms or feet.  

A February 2004 VA diabetes mellitus examination report shows 
that sensation was intact in the periphery of the Veteran's 
hands and feet.  The examiner opined that it was less likely 
as not that the Veteran's knee condition was related to his 
service-connected diabetes mellitus.  

Review of a VA examination conducted in March 2005, like 
several previously administered VA examinations, made no 
mention of either bilateral knee complaints or pathology.  

A VA scars examination report, dated in March 2005, shows 
that the Veteran complained of numbness and tingling since 
1975 in his fingers and feet.  He added it was not constant, 
but rather intermittent.  EMG (electromyograph) testing 
accomplished in April 2005 reportedly showed no 
electrophysiological evidence consistent with neuropathy or 
entrapment neuropathy.  The examiner opined that it was less 
likely as not that the Veteran's subjective complaints of 
numbness and tingling in the hands and feet were secondary to 
his thyroidectomy and parathyroidectomy with subsequent 
hypothyroidism and hypoparathyroidism.  

A VA outpatient addendum note dated in August 2005 includes a 
diagnosis of degenerative joint disease of the bilateral 
knees.  

A February 2006 VA orthopedic note shows that the Veteran had 
hyalgan injections to his bilateral knees in August 2005.  
This treatment was reported to provide good pain relief.  
Following examination of the Veteran, left knee pain with 
minimal degenerative joint disease was diagnosed.  


The Veteran was afforded a VA orthopedic examination in April 
2008.  The purpose of the examination was to evaluate the 
Veteran's bilateral knee disorder (including genu recurvatum) 
and his complaints of numbness of the hands and fingers.  The 
examiner commented that he had reviewed the Veteran's claims 
folder.  At the outset of the examination the examiner opined 
that the Veteran did not have genu recurvatum.  The examiner 
noted that the Veteran was trying to relate his knee problems 
to his obesity, which was caused by his removal of his 
thyroid.  The examiner also observed that the Veteran had 
injured his left knee while working as a security guard in 
about 1999.  The Veteran complained of daily numbness, 
primarily in his right hand.  The examiner commented that, as 
an orthopedic surgeon he was unable to supply an opinion as 
to a possible etiological relationship between the Veteran's 
numbness and tingling complaints and his hypothyroidism or 
hypocalcemia.  Following examination of the Veteran bilateral 
medial compartment arthritis was diagnosed.  The examiner 
opined that the etiology of the Veteran's left knee disorder 
was in part due to his 1999 knee injury, which was not 
service related.  He added that it was at least as likely as 
not that the Veteran's osteoarthritis of the right knee and 
perhaps worsening of the left knee since 1999 after his 
injury could be related to the Veteran's obesity and his 
work-related requirements.  He added that there was no 
relationship known between knee osteoarthritis and 
hypocalcemia.  

The Veteran's complete medical record is shown to have been 
reviewed by a VA physician in April 2009.  The Veteran's 
comprehensive history of thyroid surgery was discussed.  
Concerning the complaints of numbness and tingling the 
examiner observed that it was well documented that the 
Veteran had a brief period of hypocalcemia postoperatively 
which could result in subjective feelings of numbness and 
tingling.  This condition added the physician was quite brief 
and resolved after thyroid hormone replacement.  The examiner 
opined that it was less likely as not that the Veteran's 
complaints of numbness and tingling of the hands were related 
to his 1975 thyroid surgery.  The examiner supported this 
opinion by indicating that since the surgery the Veteran had 
been adequately treated with calcium replacement and vitamin 
D replacement.  The reviewing physician also opined that it 
was less likely than not that the Veteran's obesity was due 
to his thyroid surgery, and that the Veteran's current 
bilateral knee disorder was not as likely as not related to 
his obesity, which, the Veteran claimed was secondary to his 
in-service thyroid surgery.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were 
amended in the course of this appeal, effective from October 
10, 2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.)

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran's statements 
describing his symptoms are considered to be competent 
evidence.  However, these statements must be viewed in 
conjunction with the objective medical evidence.  Here, 
however, the Veteran has not so argued the existence of 
continuity of symptomatology.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his written contentions, service 
treatment records, and VA and private medical records (to 
include examination reports).  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Bilateral Knee Disability, including Genu Recurvatum

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for the Veteran's claimed 
bilateral knee disorder (to include genu recurvatum), on 
either a direct, secondary, or presumptive basis.  The 
service treatment records are entirely negative for any 
complaints of knee problems.  His claim here is essentially 
premised on entitlement to secondary service connection, as 
related to his service-connected disorders.  Here, in 
February 2004 a VA examiner concluded that it was less likely 
than not that the Veteran's bilateral knee disability was 
related to his service-connected diabetes mellitus.  Also, in 
the course of an April 2008 VA examination the examiner first 
commented that the Veteran did not have genu recurvatum.  In 
supplying a diagnosis of bilateral medial compartment 
arthritis, the examiner opined that the etiology of the 
Veteran's left knee disorder was in part due to his 1999 knee 
injury, which was not service related.  He added that it was 
at least as likely as not that the Veteran's osteoarthritis 
of the right knee and perhaps worsening of the left knee 
since 1999 after his injury could be related to the Veteran's 
obesity and his work-related requirements.  He added that 
there was no known relationship between knee osteoarthritis 
and hypocalcemia.  

As also reported above, the Veteran's complete medical record 
was reviewed by a VA physician in April 2009.  The reviewing 
physician also opined that it was less likely than not that 
the Veteran's obesity was due to his in-service thyroid 
surgery, and that the Veteran's current bilateral knee 
disorder was not as likely as not related to his obesity, 
which, the Veteran claimed was secondary to his in-service 
thyroid surgery.  In essence, the above-discussed opinions 
fail to provide an etiological relationship between the 
Veteran's bilateral knee problems and any of his service-
connected disorders.

On this record, the Veteran is not shown to have manifested 
findings of knee-related problems until many years after 
service.  The Board finds this gap in time significant, and, 
it weighs against the existence of a link between his current 
knee-related problems and his time in service.  Maxson.

The Board also observes that while a diagnosis of bilateral 
degenerative joint disease of the knees was made in 2005, 
that diagnosis comes well after the Veteran's 1975 separation 
from active duty.  As such, presumptive service connection 
for bilateral knee degenerative joint disease is not for 
consideration.  There is also no post service continuity of 
complaints or symptoms pertaining to any bilateral knee 
disability.

Concerning the above-cited VA examination reports, and their 
included findings, the Board finds that, without exception, 
they provided sufficient detail for the Board to make a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).


Given the absence of a chronic bilateral knee disability in 
service, compensably disabling arthritis in the first post 
service year, continuous post-service symptoms, a positive 
medical opinion linking his claimed knee problems to a 
service-connected disorder, and with no evidence of a nexus 
between any current bilateral knee disability and service, 
service connection for such disability is not warranted.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Numbness of the Hands and Fingers

As to the appellant's claim of entitlement to service 
connection for numbness of the hands and fingers, after a 
review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that his 
claimed disability is related to service.  In addition, a 
secondary relationship, to a service-connected disorder, has 
not been medically proffered.  The service treatment records, 
while showing January 1975 complaints of mild tingling in his 
fingers and hands and findings related to the Veteran having 
undergone a total thyroidectomy surgical procedure in 
February 1975, make no other mention of complaints of such 
numbness of the hands and fingers.  

Also, as reported, a March 2005 VA examiner, after examining 
the Veteran, opined that the Veteran's complaints of numbness 
and tingling in his hands were less likely than not secondary 
to his service-connected thyroidectomy.  Later, in April 
2009, after examining the Veteran's claims folder, a VA 
physician observed that it was well documented that the 
Veteran had a brief period of hypocalcemia postoperatively 
which could result in subjective feelings of numbness and 
tingling.  This condition added the physician was quite brief 
and resolved after thyroid hormone replacement.  The examiner 
opined that it was less likely as not that the Veteran's 
current complaints of numbness and tingling of the hands were 
related to his 1975 thyroid surgery.  The examiner bolstered 
this opinion by indicating that since the surgery the Veteran 
had been adequately treated with calcium replacement and 
vitamin D replacement.  


The Board further again observes that there is no competent 
medical evidence of record linking the claimed complaints of 
numbness of the hands and fingers to service or to any 
incident of service (including the 1975 thyroid surgical 
procedure).  There is also no positive medical opinion on 
file which goes to provide a etiological nexus between the 
Veteran's claimed numbness of the hands and fingers to any of 
the Veteran's service-connected disorders.  See 38 C.F.R. 
§ 3.310.  

As was the case with the issue adjudicated above concerning 
the Veteran's bilateral knee disorder, in the matter of 
entitlement to service connection for numbness of the hands 
and fingers, the above-discussed VA examination reports all 
include sufficient detailed findings to enable the Board to 
make a decision in this case.  See Barr.

As such, the preponderance of the evidence is against the 
claim for service connection for numbness of the hands and 
fingers.  

In reaching these determinations, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claims for service 
connection for a bilateral knee disorder and for numbness of 
the hands and fingers.  See Gilbert.


ORDER

Entitlement to service connection for a bilateral knee 
disability, including genu recurvatum, is denied.  

Entitlement to service connection for numbness of the hands 
and fingers is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


